Exhibit 26(r): POWERS OF ATTORNEY SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act, the Registrant, Security Life Separate Account L1 of Security Life of Denver Insurance Company, has duly caused this Initial Registration Statement on Form N-6 to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Windsor and in the State of Connecticut on the 9th day of July, 2010. SECURITY LIFE SEPARATE ACCOUNT L1 (Registrant) By: SECURITY LIFE OF DENVER INSURANCE COMPANY (Depositor) By: /s/ Donald W. Britton Donald W. Britton President (principal executive officer) As required by the Securities Act of 1933 and the Investment Company Act of 1940, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Each person whose signature appears below hereby constitutes and appoints J. Neil McMurdie and Michael A. Pignatella, such person’s true and lawful attorneys and agents with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign for such person and in such person’s name and capacity indicated below any and all amendments to this Registration Statement, hereby ratifying and confirming such person’s signature as it may be signed by said attorney to any and all amendments (pre-effective and post-effective amendments). Signature Title Date /s/ Donald W. Britton Director and President June 7, 2010 Donald W. Britton (principal executive officer) /s/ Lynne R. Ford Director June 1, 2010 Lynne R. Ford /s/ Robert G. Leary Director June 2, 2010 Robert G. Leary /s/ T. J. McInerney Director and Chairman June 1, 2010 Thomas J. McInerney /s/ Catherine H. Smith Director and Senior Vice President June 2, 2010 Catherine H. Smith /s/ Michael S. Smith Director June 1, 2010 Michael S. Smith /s/ Ewout L. Steenbergen Director, Executive Vice President and Chief Financial Officer June 1, 2010 Ewout L. Steenbergen (principal financial officer) /s/ Steven T. Pierson Senior Vice President and Chief Accounting Officer June 2, 2010 Steven T. Pierson (principal accounting officer) State of New York County of New York On the 1 day of June in the year 2010, before me, the undersigned, personally appeared Lynne R. Ford, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that she executed the same in her capacity, and that by her signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/Helen M. Scheuer Notary Public Helen M. Scheuer Notary Public, State of New York No. 01SC3352985 Qualified in New York County Commission Expires 4-30-2011 State of New York County of New York On the 2nd day of June in the year 2010, before me, the undersigned, personally appeared Robert G. Leary, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Helen M. Scheuer Notary Public Helen M. Scheuer Notary Public, State of New York No. 01SC3352985 Qualified in New York County Commission Expires 4-30-2011 State of New York County of New York On the 1st day of June in the year 2010, before me, the undersigned, personally appeared Ewout L. Steenbergen, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Helen M. Scheuer Notary Public Helen M. Scheuer Notary Public, State of New York No. 01SC3352985 Qualified in New York County Commission Expires 4-30-2011 CAUTION TO THE
